Bullard, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment which condemns them to remove a dam or levee, raised by them across a drain or coulée, by which the servitude due by their estate to that of the plaintiff to receive the water which naturally flows from above, was obstructed; and the land of the latter was exposed to overflow. The case was tried in the first instance by a jury, who found for the plaintiff It turns principally upon matters of fact, which are of the peculiar province of a jury of the vicinage; and a careful examination of the evidence has failed to satisfy us, that they came to an erroneous conclusion. The doctrine of the code in relation to this species of servitude, is simple and clear, and was considered by us in a recent case in the western district. Martin vs. Jett, 12 Louisiana Reports, 501. It does not appear to us, that the judgment in the present case militates against the interpretation then given to this part of the code.
*56It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.